UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2490



OLUFUNSHO AYOADE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-726-177)


Submitted:   May 23, 2005                   Decided:   June 28, 2005


Before LUTTIG, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lloyd F. Ukwu, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Michelle Gorden, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C.; Brian Galle, DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Olufunsho     Ayoade,   a    native   and   citizen   of    Nigeria,

petitions for review of the Board of Immigration Appeals’ (Board)

order    denying    her   motion    to   reopen   and   remand    her    removal

proceedings.       We deny her petition.

            We note it is undisputed that Ayoade’s motion to reopen

was untimely by over five years.              See 8 C.F.R. § 1003.2(c)(2)

(2004) (requiring a motion to reopen to be filed within ninety days

of the final administrative decision). In 1993, she filed a notice

of appeal of the immigration judge’s decision,* but neither she nor

her former attorney filed any further documents relating to her

appeal.    In 1998, after giving Ayoade the opportunity to file new

briefs in light of amendments to the immigration statutes, the

Board dismissed her appeal as “moot” and “abandoned.”              She did not

file her motion to reopen until 2004, over five years after her

appeal was dismissed.

     However, the time period for filing a motion to reopen may be

subject to equitable tolling.           See Socop-Gonzalez v. INS, 272 F.3d

1176, 1190-93 (9th Cir. 2001).            Ayoade argues that her motion is

subject to equitable tolling because she received ineffective

assistance of counsel during the appeal of the immigration judge’s



     *
      The record reflects Ayoade filed her notice of appeal pro se
and by hand, and the attorney representing her before the
immigration judge never filed a notice of appearance with the
Board.

                                     - 2 -
decision to the Board.       She argues her counsel misled her into

believing he was representing her in the appeal and never informed

her that the appeal was dismissed.         We note that over ten years

passed between the filing of her notice of appeal and the time at

which Ayoade indicates she first became aware that her appeal had

been dismissed. We find that equitable tolling is not warranted in

these circumstances. For this reason, we decline to find the Board

abused   its   discretion   in   dismissing   her   motion    to   reopen   as

untimely.

            Accordingly, we deny Ayoade’s petition for review.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                   - 3 -